In a consolidated tax certiorari proceeding, the parties cross-appeal from a judgment of the Supreme Court, Queens County, dated April 18, 1978, which reduced the assessment on certain properties rented by petitioner under a net lease. Cross appeal by petitioner dismissed, without costs or disbursements. Said cross appeal was not properly perfected under the rules of this court. On appeal by the city appellants, judgment affirmed, without costs or disbursements. There was sufficient evidence in the record of the economic deterioration of Jamaica Avenue to warrant Special Term’s reduction of the assessment on certain properties rented by petitioner under a long-term net lease. However, it should be noted that petitioner’s method of arriving at fair rental value was improper. Instead of taking the subject premises and evaluating it as a department store which it unquestionably was for the period in question, petitioner’s experts evolved a novel method. They determined that the department store use was no longer viable during this period and evaluated the premises as if it were subdivided for small retail stores on the first floor and basement. They valued the rest of the building as storage or warehouse space. This is not permissible in a proceeding to reduce an assessment for a prior period. Should the subdivision ever occur then an application for further reduction would be appropriate. Titone, J. P., Mangano, Margett and Martuscello, JJ., concur.